Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-25 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed July 25, 2022, with respect to the objection to Claim 13 have been fully considered and, in combination with the present amendments, are persuasive.  The objection to Claim 13 has been withdrawn.

Applicant’s arguments, see Remarks, filed July 25, 2022, with respect to the rejections of Claims 1-25 under 35 U.S.C. 103 have been fully considered but are not persuasive.  
Applicants first allege that the present invention is not obvious in view of Kohl, Greeven, and Stevens, specifically because the present invention is directed towards “a mechanism for on-demand printing of patient database information directly to medication packaging…wherein each compartment label of the complete package label is independently compliant to state guidance documents incorporating the requirements of the five rights for split package administration,” e.g. see pgs. 9-11 of Remarks – Examiner disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the labeling being incompliance with state guidance documents incorporating the requirements of the five rights for split package administration) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants further allege that the present invention is not obvious in view of Rashid because Rashid teaches printing the label separately from the medication packaging and then affixing the label to the medication packaging, e.g. see pgs. 11-14 of Remarks – Examiner disagrees.
Examiner acknowledges that the label taught in Rashid is intended to be separately printed and then affixed to a medication container, as demonstrated by paragraphs [0035]-[0036], as cited by Applicant.  However, Rashid is not cited to teach the limitation of “said complete dose label is printed directly on the containment sealing material” – as shown below, this limitation is taught by paragraphs [0034] and [0050] of Kohl.  Instead, Rashid is cited to specifically teach the contents of the printed data.  That is, Kohl teaches printing medication data directly onto a medication container, but does not teach that the contents of the printed data include the patient name, name and strength of medication, directions for usage including specific doses, dosing times, dosing route, and amount of medication, but Rashid teaches that it would be obvious for these types of data to be part of data included on a medication container, e.g. see Rashid paragraph [0037], Figs. 4-8, to improve the accuracy with which medication orders are filled and to reduce the incidence of medication errors, e.g. see Rashid paragraphs [0009] and [0031].  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the aforementioned reasons, Claims 1-25 are rejected under 35 U.S.C. 103.

Regarding Examiner’s interpretation of the claims in view of 35 U.S.C. 112(f), Examiner notes that 35 U.S.C. 112(f) is not a grounds for rejection, but is instead merely a claim interpretation construct.  That is, Claims 23-25 are not rejected under 35 U.S.C. 112(f) because claims cannot be rejected under 35 U.S.C. 112(f).  Instead, the “medication filling unit” and “sealing apparatus” are interpreted under 35 U.S.C. 112(f) to demonstrate that the “medication filling unit” and “sealing apparatus” represent nonce terms that perform functions (i.e. depositing medication and sealing containment wells respectively) without reciting specific structure to accomplish said functions, and hence the structure must be interpreted from the present Specification, e.g. see pgs. 16-17 of the present Specification.  Examiner notes that a limitation does not inherently invoke structure merely by claiming the function that is performed by the limitation, but rather a claim limitation is presumed to not invoke 35 U.S.C. 112(f) when “Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.”  For the aforementioned reasons, the “medication filling unit” and the “sealing apparatus” are interpreted under 35 U.S.C. 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
A “medication filling unit” recited in Claims 23-25;
A “sealing apparatus” recited in Claims 23-25;
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 15-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (Pub. No. US 2009/0277815) in view of Greeven (Pub. No. US 2004/0064215), further in view of Stevens (Pub. No. US 2014/0209498) and Rashid (Pub. No. US 2014/0114470).

Regarding Claim 1, Kohl discloses the following:  A multi-compartment dosage card, engineered for split package administration comprising
two or more sealed medication compartments comprising connected and fillable medication containment wells (The system comprises a plurality of (i.e. two or more) sealed rows (i.e. medication compartments), wherein each row comprises connected and fillable receiving compartments (i.e. medication containment wells), e.g. see paragraphs [0031]-[0032], Fig. 1.) sealed with a containment sealing material that is capable of serving as a receiving surface for direct printing (The compartments are sealed with a common foil that may have an indication printed on it, e.g. see paragraphs [0032]-[0034].), wherein each sealed medication compartment is capable of being separated from the other medication compartments while retaining the integrity of each sealed medication compartment (The rows may be separated from each other utilizing a perforation, wherein the receiving compartments (i.e. medication compartments) do not need to be breached upon separating the rows, e.g. see paragraphs [0031]-[0033], Fig. 1.); and 
a complete dose label for a multi-compartment dosage card, wherein said complete dose label is printed directly on the containment sealing material (The system enables the printing of patient identification (i.e. a complete dose label) directly onto the foil, e.g. see paragraphs [0034] and [0050].).
But Kohl does not explicitly teach the following:
(A)	wherein the complete dose label is generated from a compliance data bundle selected from data in a patient database;
(B)	wherein each printed compartment label for each medication compartment is independently compliant for split package administration;
(C)	wherein the complete dose label comprises the patient name, name and strength of medication, directions for usage, including specific doses, dosing times, and dosing route, and amount of medication.
(A)	Greeven teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to select patient data for printing a pharmaceutical label (i.e. a complete dose label) from data contained within a database, e.g. see paragraphs [0014], [0016], and [0022], to enable the printing of patient-specific labels.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate retrieving the patient data to be printed on the label from a database as taught by Greeven in order to enable the printing of patient-specific labels, e.g. see Greeven paragraphs [0014], [0016], and [0022], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)	Stevens teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to print patient data on each individual medication compartment (i.e. each printed compartment label is independently compliant), e.g. see paragraphs [0023]-[0024], [0027]-[0028], and [0036], Fig. 4.  
Although Stevens does not explicitly teach a perforation or similar mechanism for splitting apart the packaging (i.e. split package administration), this feature is instead taught by Kohl – that is, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging, at the effective filing date, to modify the system of Kohl, which includes splitting apart the rows (i.e. the medication compartments), but only displays a single barcode, to incorporate labeling each individual compartment as taught by Stevens in order to enable the printing of the data on discrete areas of a backing sheet of blister packaging, e.g. see Stevens paragraph [0005], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(C)	Rashid teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a medication label, wherein the label comprises patient name, name and strength of the medication, directions of use, dosing time (e.g. four times daily), dosing route (e.g. by mouth), and quantity (i.e. amount of medication), e.g. see paragraph [0037], Figs. 4-8, to improve the accuracy with which medication orders are filled and to reduce the incidence of medication errors.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate the specific data items on the medication label as taught by Rashid in order to improve the accuracy with which medication orders are filled and to reduce the incidence of medication errors, e.g. see Rashid paragraphs [0009] and [0031], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 2, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Stevens further teaches the following:
The multi-compartment dosage card of claim 1 further comprising a single medication in each medication compartment (Each of the medication compartments may contain a single pill, e.g. see Stevens Fig. 1.  At the effective filing date, it would have been prima facie obvious to modify Kohl to incorporate single medication compartments as taught by Stevens in order to accommodate a plurality of different types of configurations.).

Regarding Claim 3, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and further teaches the following:
The multi-compartment dosage card of claim 1 further comprising multiple medications in each medication compartment (Each of the medication compartments may contain a plurality of pills, e.g. see Stevens Fig. 1.  At the effective filing date, it would have been prima facie obvious to modify Kohl to incorporate multiple medication compartments as taught by Stevens in order to accommodate a plurality of different types of configurations.).

Regarding Claim 4, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Stevens further teaches the following:
The multi-compartment dosage card of claim 1, wherein the medication is a single dosage (Each of the medication compartments may contain a single dosage, e.g. see Stevens paragraphs [0021], [0023]-[0024], [0034], and [0040], Fig. 1.  At the effective filing date, it would have been prima facie obvious to modify Kohl to incorporate single medication dosage as taught by Stevens in order to accommodate a plurality of different types of configurations.).

Regarding Claim 7, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Kohl further teaches the following:
The multi-compartment dosage card of claim 1, wherein the containment sealing material is comprised of one or more materials (The medication compartments may be sealed by a common foil (i.e. one or more materials), e.g. see Kohl paragraph [0032], Fig. 1.).

Regarding Claim 8, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Kohl further teaches the following:
The multi-compartment dosage card of claim 1, wherein the multi-compartment dosage card comprises materials selected from the group consisting of foil, plastic, card stock, and any combination thereof (The medication container may be comprised of a common foil and plastic, e.g. see Kohl paragraphs [0032]-[0033], Fig. 1.).

Regarding Claim 15, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Kohl further teaches the following:
The multi-compartment dosage card of claim 1, wherein the sealed medication compartments form a blister pack orientation (The sealed medication compartments are part of a blister pack, e.g. see Kohl paragraphs [0031]-[0032], Fig. 1.).

Regarding Claim 16, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Kohn and Stevens further teach the following:
The multi-compartment dosage card of claim 1, wherein the sealed medication compartments are connected by perforations, which upon separation from the multi-compartment dosage through tearing of the perforation can produce an independently compliant single compartment for split package administration (The sealed medication compartments are connected and separable via perforations, e.g. see Kohl paragraphs [0031]-[0033], Fig. 1, wherein each medication compartment may comprise a single dose, e.g. see Stevens paragraphs [0021], [0023]-[0024], [0034], and [0040], Fig. 1.  At the effective filing date, it would have been prima facie obvious to modify Kohl to incorporate single medication compartments as taught by Stevens in order to accommodate a plurality of different types of configurations.).

Regarding Claim 20, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Kohl further teaches the following:
The multi-compartment dosage card of claim 1, wherein the multi- compartment dosage card is bar coded for medication verification and tracking (The medication container includes a bar code, e.g. see Kohl paragraph [0034], Fig. 1, wherein the bar code is used to verify the identity of the patient, e.g. see Kohl paragraph [0050].).

Regarding Claim 21, Kohl discloses the following:  A patient database interfacing control unit (DICU) suitable for unifying patient database information with package printing technology performing a method comprising the steps of:
generating a complete dose label for a multi-compartment dosage card (The system enables the printing of patient identification (i.e. a complete dose label) directly onto the foil, e.g. see paragraphs [0034] and [0050].);
printing the complete dose label on said multi-compartment dosage card (The system enables the printing of patient identification (i.e. a complete dose label) directly onto the foil, e.g. see paragraphs [0034] and [0050].).
But Kohl does not explicitly teach the following:
(A)	interfacing with a patient database to access data entered into the patient database;
(B)	accessing the data entered into the patient database; 
(C)	selecting a compliance data bundle from the data in the patient database;
(D)	wherein the complete dose label is generated from the compliance data bundle;
(E)	wherein each compartment label of the complete dose label is independently compliant for split package administration;
(F)	wherein the DICU comprises a machine-readable medium having instructions stored thereon for execution by a processor; and
(G)	wherein the complete dose label comprises the patient name, name and strength of medication, directions for usage, including specific doses, dosing times, and dosing route, and amount of medication.
(A)-(D)	Greeven teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to select patient data for printing a pharmaceutical label (i.e. a complete dose label) by selecting data (i.e. a compliance data bundle) contained within a database, e.g. see paragraphs [0014], [0016], and [0022], to enable the printing of patient-specific labels.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate retrieving the patient data to be printed on the label from a database as taught by Greeven in order to enable the printing of patient-specific labels, e.g. see Greeven paragraphs [0014], [0016], and [0022], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(E)-(F)		Stevens teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to print patient data on each individual medication compartment (i.e. each printed compartment label is independently compliant), e.g. see paragraphs [0023]-[0024], [0027]-[0028], and [0036], Fig. 4.  Furthermore, the functions of the system may be executed by a computer (i.e. a machine-readable medium) further comprising a processor, e.g. see paragraphs [0009] and [0011].
Although Stevens does not explicitly teach a perforation or similar mechanism for splitting apart the packaging (i.e. split package administration), this feature is instead taught by Kohl – that is, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging, at the effective filing date, to modify the system of Kohl, which includes splitting apart the rows (i.e. the medication compartments), but only displays a single barcode, to incorporate labeling each individual compartment as taught by Stevens in order to enable the printing of the data on discrete areas of a backing sheet of blister packaging, e.g. see Stevens paragraph [0005], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(G)	Rashid teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a medication label, wherein the label comprises patient name, name and strength of the medication, directions of use, dosing time (e.g. four times daily), dosing route (e.g. by mouth), and quantity (i.e. amount of medication), e.g. see paragraph [0037], Figs. 4-8, to improve the accuracy with which medication orders are filled and to reduce the incidence of medication errors.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate the specific data items on the medication label as taught by Rashid in order to improve the accuracy with which medication orders are filled and to reduce the incidence of medication errors, e.g. see Rashid paragraphs [0009] and [0031], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 22, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 21, and further teaches the following:  The patient database interfacing control unit (DICU) of claim 21,wherein the multi-compartment dosage card is a multi-compartment dosage card engineered for split package administration comprising
two or more sealed medication compartments comprising connected and fillable medication containment wells (The system comprises a plurality of (i.e. two or more) sealed rows (i.e. medication compartments), wherein each row comprises connected and fillable receiving compartments (i.e. medication containment wells), e.g. see Kohl paragraphs [0031]-[0032], Fig. 1.), sealed with a containment sealing material that is capable of serving as a receiving surface for direct printing (The compartments are sealed with a common foil that may have an indication printed on it, e.g. see Kohl paragraphs [0032]-[0034].), wherein each sealed medication compartment is capable of being separated from the other medication compartments while retaining the integrity of each sealed medication compartment (The rows may be separated from each other utilizing a perforation, wherein the receiving compartments (i.e. medication compartments) do not need to be breached upon separating the rows, e.g. see Kohl paragraphs [0031]-[0033], Fig. 1.); and
a complete dose label for a multi-compartment dosage card generated from a compliance data bundle selected from data in a patient database (The system enables the printing of patient identification (i.e. a complete dose label) directly onto the foil, e.g. see Kohl paragraphs [0034] and [0050], wherein the printed data includes data stored in and selected from a database, e.g. see Greeven paragraphs [0014], [0016], and [0022].), wherein each printed compartment label for each medication compartment is independently compliant for split package administration, and wherein said complete dose label is printed directly on the containment sealing material (The system prints patient data on each individual medication compartment (i.e. each printed compartment label is independently compliant), e.g. see Steven paragraphs [0023]-[0024], [0027]-[0028], and [0036], Fig. 4.).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kohl, Greeven, Stevens, and Rashid in view of Ali (Pub. No. US 2010/0071320).

Regarding Claim 5, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the fillable medication containment well is manually fillable with medication.
(A)	Ali teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to fill a medicament container manually, e.g. see paragraphs [0010], [0043], [0050], and [0075], to provide a convenient layout of medication for a patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate manually filling the medication container as taught by Ali in order to provide a convenient layout of medication for a patient, e.g. see Ali paragraph [0037], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that the current claim language does not require manually filling the medication containment well, but rather only requires that it be capable (i.e. “fillable”) of being manually filled, and hence, given the broadest reasonable interpretation, the combination of Kohl, Greeven, Stevens, and Rashid would be sufficient to render the limitations of Claim 5 obvious under 35 U.S.C. 103, because the materials that make up the system of the combination of Kohl, Greeven, Stevens, and Rashid would be capable of being manually filled, but are not actually manually filled.  However, as shown above, in the interest of compact prosecution, Examiner has interpreted Claim 5 as requiring that the medication containment well actually be manually filled, and hence has provided Ali to teach this limitation.

Regarding Claim 6, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the fillable medication containment well is automatically fillable with medication.
(A)	Ali teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to fill a medicament container automatically, e.g. see paragraphs [0010], [0043], [0050], and [0075], to provide a convenient layout of medication for a patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate automatically filling the medication container as taught by Ali in order to provide a convenient layout of medication for a patient, e.g. see Ali paragraph [0037], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that the current claim language does not require automatically filling the medication containment well, but rather only requires that it be capable (i.e. “fillable”) of being automatically filled, and hence, given the broadest reasonable interpretation, the combination of Kohl, Greeven, Stevens, and Rashid would be sufficient to render the limitations of Claim 6 obvious under 35 U.S.C. 103, because the materials that make up the system of the combination of Kohl, Greeven, Stevens, and Rashid would be capable of being automatically filled, but are not actually automatically filled.  However, as shown above, in the interest of compact prosecution, Examiner has interpreted Claim 6 as requiring that the medication containment well actually be automatically filled, and hence has provided Ali to teach this limitation.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kohl, Greeven, Stevens, and Rashid in view of Le (Pub. No. US 2006/0144747).

Regarding Claim 9, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 7, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 7, wherein at least one of the materials is a structured material capable of receiving an insert comprising said connected and fillable medication containment wells.
(A)	Le teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a punched fold over card capable of receiving a blister card, wherein the blister card includes an array of blister cells for receiving and storing medication, e.g. see paragraphs [0016]-[0018], Figs. 1-2, to provide a multi-layer protective seal for the medication.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate the fold over card receiving the medication compartments as taught by Le in order to provide a multi-layer protective seal for the medication, e.g. see Le paragraph [0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Examiner further notes that the current claim language does not require receiving the medication containment wells, but rather only requires that it be capable (i.e. “fillable”) of receiving the medication containment wells, and hence, given the broadest reasonable interpretation, the combination of Kohl, Greeven, Stevens, and Rashid would be sufficient to render the limitations of Claim 9 obvious under 35 U.S.C. 103, because the materials that make up the system of the combination of Kohl, Greeven, Stevens, and Rashid would be capable of receiving the insert, but do not actually receive the insert.  However, as shown above, in the interest of compact prosecution, Examiner has interpreted Claim 9 as requiring that the medication containment well actually be received, and hence has provided Le to teach this limitation.

Regarding Claim 10, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, and Kohl further teaches the following:
The multi-compartment dosage card of claim 1, wherein the containment sealing material is comprised of foil (The medication compartments are sealed with foil, e.g. see Kohl paragraph [0032], Fig. 1.).
But the combination of Kohl, Greeven, Stevens, and Rashid does not explicitly teach the following:
(A)	wherein the containment sealing material further comprises card stock.
(A)	Le teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a punched fold over card capable of receiving a blister card, e.g. see paragraphs [0016]-[0018], to provide a multi-layer protective seal for the medication.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate the backing card as taught by Le in order to provide a multi-layer protective seal for the medication, e.g. see Le paragraph [0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 11, the combination of Kohl, Greeven, Stevens, Rashid, and Le teaches the limitations of Claim 10, and Le further teaches the following:
The multi-compartment dosage card of claim 10, wherein the fillable medication containment wells sit inside the card stock that is designed for receiving the wells, and the foil is positioned to seal the fillable medication containment wells sitting in the card stock (The fold over card (i.e. the card stock) receives the blister card (i.e. the wells, wherein the wells sit inside the card stock), and furthermore the blister card is sealed with foil, e.g. see Le paragraphs [0016]-[0019] and [0028], Figs. 1-2.  At the effective filing date, it would have been prima facie obvious to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate the aforementioned sealing configuration as taught by Le in order to provide a multi-layer protective seal for the medication, e.g. see Le paragraph [0004].).

Regarding Claim 12, the combination of Kohl, Greeven, Stevens, Rashid, and Le teaches the limitations of Claim 11, and Le further teaches the following:
The multi-compartment dosage card of claim 11 further comprising a backing card stock identically shaped to the card stock used for receiving the fillable medication containment wells, and positioned to seal the foil in between the backing card stock and the card stock used for receiving the fillable medication containment wells (The container includes a backing card that seals the foil-covered medication blister cells between the backing card and the fold over card (i.e. the card stock), e.g. see Le paragraphs [0016]-[0019] and [0028], Figs. 1-2.  At the effective filing date, it would have been prima facie obvious to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate the aforementioned sealing configuration as taught by Le in order to provide a multi-layer protective seal for the medication, e.g. see Le paragraph [0004].).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kohl, Greeven, Stevens, and Rashid in view of Wilson (Pub. No. US 2013/0285681).

Regarding Claim 13, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the fillable medication containment wells sealed with a containment sealing material is sealed using a heated processing step.
(A)	Wilson teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to heat seal a blister package for medication between two layers of paperboard, e.g. see paragraph [0113], Fig. 6A, to provide a sealed medication container that fits seamlessly into the packaging process.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate heat sealing the medication container as taught by Wilson in order to provide a sealed medication container that fits seamlessly into the packaging process, e.g. see Wilson paragraphs [0012], [0015], and [0026], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 14, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the fillable medication containment wells sealed with a containment sealing material is sealed using a cold processing step.
(A)	Wilson teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to cold seal a blister package for medication between two layers of paperboard, e.g. see paragraph [0113], Fig. 6A, to provide a sealed medication container that fits seamlessly into the packaging process.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate cold sealing the medication container as taught by Wilson in order to provide a sealed medication container that fits seamlessly into the packaging process, e.g. see Wilson paragraphs [0012], [0015], and [0026], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kohl, Greeven, Stevens, and Rashid in view of Kalvelage (Pub. No. US 2002/0104773).
Regarding Claim 17, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the multi- compartment dosage card meets Class B Container requirements.
(A)	Kalvelage teaches that it was old and well known in the art of medication packaging, at the effective filing date, for a medication packaging to meet Class B requirements, e.g. see paragraphs [0006], [0019], and [0022], to avoid adverse effects arising from packaging problems.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate ensuring that the medication packaging conforms to Class B requirements as taught by Kalvelage in order to avoid adverse effects arising from packaging problems, e.g. see Kalvelage paragraph [0002]-[0004], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kohl, Greeven, Stevens, and Rashid in view of Ringer (Patent No. US 4,685,271).
Regarding Claim 18, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the number of sealed medication compartments is selected from the group consisting of 30, 60, and 90.
(A)	Ringer teaches that it was old and well known in the art of medication packaging, at the effective filing date, for a medication packaging to comprise sixty or ninety medication compartments, e.g. see col. 3, line 67 through col. 4, line 6, to ensure an appropriate number of medication for any desired period of time.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate sixty or ninety medication compartments as taught by Ringer in order to ensure an appropriate number of medication for any desired period of time, e.g. see Ringer col. 3, line 67 through col. 4, line 6, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kohl, Greeven, Stevens, and Rashid in view of Khawaja (Pub. No. US 2006/0070895).
Regarding Claim 19, the combination of Kohl, Greeven, Stevens, and Rashid teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The multi-compartment dosage card of claim 1, wherein the multi- compartment dosage card is color-coded.
(A)	Khawaja teaches that it was old and well known in the art of medication packaging, at the effective filing date, for a medication packaging to comprise sealed blister packs and a backsheet (i.e. the dosage card), wherein the backsheet is color coded, e.g. see paragraphs [0012] and [0019]-[0020], to provide a visual indication of the time of day the medication is to be taken at.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify the combination of Kohl, Greeven, Stevens, and Rashid to incorporate color coding the card as taught by Khawaja in order to provide a visual indication of the time of day the medication is to be taken at, e.g. see Khawaja paragraphs [0012] and [0019]-[0020], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kohl in view of Ali, further in view of Wilson, Greeven, Stevens, and Rashid.

Regarding Claim 23, Kohl discloses the following: A system for producing a multi-compartment dosage card, engineered for split package administration comprising:
two or more connected and fillable medication containment wells (The system comprises a plurality of (i.e. two or more) sealed rows (i.e. medication compartments), wherein each row comprises connected and fillable receiving compartments (i.e. medication containment wells), e.g. see paragraphs [0031]-[0032], Fig. 1.); 
a containment sealing material that is capable of serving as a receiving surface for direct printing to form sealed medication compartments (The compartments are sealed with a common foil that may have an indication printed on it, e.g. see paragraphs [0032]-[0034].), wherein each sealed medication compartment is capable of being separated from the other medication compartments while retaining the integrity of each sealed medication compartment The rows may be separated from each other utilizing a perforation, wherein the receiving compartments (i.e. medication compartments) do not need to be breached upon separating the rows, e.g. see paragraphs [0031]-[0033], Fig. 1.); 
a patient database (The system includes a database containing patient data, e.g. see paragraphs [0021] and [0047].); 
But Kohl does not explicitly teach the following:
(A)	a medication filling unit that deposits at least one medication into the two or more medication containment wells;
(B)	a sealing apparatus that seals the filled medication containment wells
(C)	a patient database interfacing control unit (DICU) suitable for unifying patient database information with package printing technology executing a method comprising the steps of:  6Attorney Docket No. PCP-003CNU.S. Serial No. N/A 
interfacing with a patient database to access data entered into the patient database; 
accessing the data entered into the patient database; 
selecting a compliance data bundle from the data in the patient database; 
generating a complete dose label for a multi-compartment dosage card from the compliance data bundle,; and 
printing the complete dose label on said multi-compartment dosage card; and 
(D)	wherein each compartment label of the complete dose label is independently compliant for split package administration, 
(E)	wherein the DICU comprises a machine-readable medium having instructions stored thereon for execution by a processor;
(F)	a printing device that prints the complete dose label on said multi- compartment dosage card, such that a multi-compartment dosage card engineered for split package administration is produced;
(G)	wherein the complete dose label comprises the patient name, name and strength of medication, directions for usage, including specific doses, dosinq times, and dosinq route, and amount of medication.
(A)	Ali teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a filling entity (i.e. a medication filling unit) that dispenses medications into the medicament containers (i.e. medication containment wells), e.g. see paragraph [0050], to provide a convenient layout of medication for a patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate the filling entity as taught by Ali in order to provide a convenient layout of medication for a patient, e.g. see Ali paragraph [0037], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)	Wilson teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a sealing device for hot or cold sealing a blister package for medication between two layers of paperboard, e.g. see paragraph [0113], Fig. 6A, to provide a sealed medication container that fits seamlessly into the packaging process.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate cold sealing the medication container as taught by Wilson in order to provide a sealed medication container that fits seamlessly into the packaging process, e.g. see Wilson paragraphs [0012], [0015], and [0026], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(C)	Greeven teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to select patient data for printing a pharmaceutical label (i.e. a complete dose label) by selecting data (i.e. a compliance data bundle) contained within a database, e.g. see paragraphs [0014], [0016], and [0022], to enable the printing of patient-specific labels.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate retrieving the patient data to be printed on the label from a database as taught by Greeven in order to enable the printing of patient-specific labels, e.g. see Greeven paragraphs [0014], [0016], and [0022], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(D)-(F)		Stevens teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to print patient data on each individual medication compartment (i.e. each printed compartment label is independently compliant), e.g. see paragraphs [0023]-[0024], [0027]-[0028], and [0036], Fig. 4.  Furthermore, the functions of the system may be executed by a computer (i.e. a machine-readable medium) further comprising a processor, e.g. see paragraphs [0009] and [0011].  Additionally, the system includes a printer (i.e. a printing device) that prints the data onto the medication packaging, e.g. see paragraph [0025].
Although Stevens does not explicitly teach a perforation or similar mechanism for splitting apart the packaging (i.e. split package administration), this feature is instead taught by Kohl – that is, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging, at the effective filing date, to modify the system of Kohl, which includes splitting apart the rows (i.e. the medication compartments), but only displays a single barcode, to incorporate labeling each individual compartment as taught by Stevens in order to enable the printing of the data on discrete areas of a backing sheet of blister packaging, e.g. see Stevens paragraph [0005], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(G)	Rashid teaches that it was old and well known in the art of medication packaging, at the effective filing date, for the system to include a medication label, wherein the label comprises patient name, name and strength of the medication, directions of use, dosing time (e.g. four times daily), dosing route (e.g. by mouth), and quantity (i.e. amount of medication), e.g. see paragraph [0037], Figs. 4-8, to improve the accuracy with which medication orders are filled and to reduce the incidence of medication errors.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of medication packaging to modify Kohl to incorporate the specific data items on the medication label as taught by Rashid in order to improve the accuracy with which medication orders are filled and to reduce the incidence of medication errors, e.g. see Rashid paragraphs [0009] and [0031], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 24, the combination of Kohl, Ali, Wilson, Greeven, Stevens, and Rashid teaches the limitations of Claim 23, and further teaches the following:
The system of claim 23, further comprising said connected and fillable medication containment wells (The system comprises a plurality of (i.e. two or more) sealed rows (i.e. medication compartments), wherein each row comprises connected and fillable receiving compartments (i.e. medication containment wells), e.g. see Kohl paragraphs [0031]-[0032], Fig. 1.).

Regarding Claim 25, the combination of Kohl, Ali, Greeven, Stevens, and Rashid teaches the limitations of Claim 23, and further teaches the following:
The system of claim 23, further comprising said containment sealing material (The system includes compartments that are sealed with a common foil that may have an indication printed on it, e.g. see Kohl paragraphs [0032]-[0034].).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Pub. No. US 2004/0188316 (Cawthray) – teaches a medication blister packaging that includes dosing instructions printed directly on the blister packaging

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686